DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b) which forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-57 are rejected under §112(b) as being indefinite for omitting essential steps, such omission amounting to a gap between the steps. See MPEP §2172.01.  Specifically, independent claim 27 is on a method for stacking a first substrate and a second substrate and recites only one step: “selecting, from a plurality of holding members, a holding member that is able to hold the first substrate such that after the first substrate is joined with the second substrate a positional misalignment between the first substrate and the second substrate does not exceed a threshold.”
However, it is unclear how just this one step of “selecting, from a plurality of holding members, a holding member” accomplishes the intended goal of “stacking a first 
The omitted steps appear to be at least one of: (1) measuring information about at least one of the first substrate and the second substrate before or after the first substrate is joined with the second substrate; (2) calculating an amount of correction that makes an amount of positional misalignment between the first substrate and the second substrate equal to or smaller than the threshold; (3) determining an order of stacking substrates based on the information about the first substrate and the second substrate; (4) sorting substrates such that two or more substrates requiring comparable amounts of correction are grouped together; and (5) changing an order of carrying out substrates based on information about amounts of correction necessary for the substrates such that holding members in the comparable state are used successively.”
Thus, claim 27 is indefinite as well as claims 28-57 which depend therefrom.

Allowable Subject Matter
Claims 27-57 would be allowable if rewritten or amended to overcome the rejection(s) under §112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655